 In the Matter of CAPPTOI. GREYHOUND LINES AND CAPITOL GREYHOUNDLINES OF INDIANA,INC.andAMALGAMATEDASSOCIATIONOF STREET,ELECTRICRAILWAY & MOTOR COACHEMPLOYEESOF AMERICA,DIVISION1299,A. F. OF, L.Case No. C-25-3j.-Decided April 27, 1943DECISIONANDORDERUpon complaint issued pursuant to charges duly filed by Amal-gamated Association of Street, Electric Railway & Motor Coach Em-ployees of America, Division 1299, A. F. of L., herein called the Union,against Capitol Greyhound Lines and Capitol Greyhound Lines ofIndiana, Inc., herein called the respondents, a hearing was held beforea Trial Examiner in Cincinnati, Ohio, on January 27, 1943, in whichthe Board, the respondents, and the Union participated by their rep-resentatives.The Board has reviewed the rulings of the Trial Ex-aminer made on motions and on objections to the admission of evidenceand finds that no prejudicial-errors were committed.The rulings arehereby affirmed.On February 18, 1943, the Trial Examiner issued his IntermediateReport finding that respondents, had not engaged in violations ofthe Act and recommending that the complaint against the respondentsbe dismissed.Exceptions to the Intermediate Report and a brief werethereafter filed by the Union.None of the parties requested oralargument before the Board.Upon our consideration of the entirerecord, we affirm and adopt the findings of the Trial Examiner, exceptinsofar asthey are inconsistent with our findings and conclusions here-inafter set forth.The record is clear and we are convinced that the respondents en-gaged in the unfair labor practice hereinafter found.On November24, 1942, the Regional Director served upon the respondents a consentelection report in which he overruled the respondents' objections to.and selected by a majority of the employees in the agreed unit as theexclusive bargaining representative of the employees within the unit.""The Trial Examiner found that, thereafter, on'December 18, 1942, the49 N. L.R. B., No. 22.X56 CAPITOL GREYHOUND DIN'ES157respondents refused to bargain with, the Union upon request.Weagree and so find.The Trial Examiner also found, like the RegionalDirector, that there is no merit to the respondents' objections to theconsent election on the grounds that (a) the Regional Director failedtomake provisions for the voting of four employees who , were inactive military service of the United States at the time of the election,and for the voting of two employees who were ill at the time of theelection, and that (b) two of the respondents' employees were deniedthe opportunity to vote because their duties prevented them frombeing at a designated polling place on the day of the election.Weagree and so find.The Trial Examiner found further that, contrary to the finding ofthe Regional Director; the evidence sustains the contention of therespondents that the vote of John E. Nolan should not be countedbecause he was not an employee of the respondents on July 31, 1942,the eligibility date agreed upon in the consent election agreement;that therefore the Union did not represent a majority of the employeesin the agreed unit, as a result of the consent election; 1 and that, con-sequently, the respondents' refusal to bargain with the Union uponrequest did not violate the Act.We do not agree.The consent agree-ment provided thatthe determination of the Regional Director shall be final and bind-ing upon any question (including questions as to the eligibilityof voters) raised by either party hereto relating in any mannerto the election and not specifically covered in this agreement.Attached to this agreement and made a part thereof, was a list ofnames, admittedly prepared by the respondents and submitted by themat the time when the agreement was signed on August 22, 1942.Pur-suant to the terms, of this agreement, this list constituted "the soleand exclusive list of eligible voters."Nolan's name was included onthis list.Thereafter, the Regional Director prepared a "Notice ofElection" to which was attached a voting schedule containing thenames of the employees eligible to vote, including Nolan's name, anddesignating the various polling places at which they were to vote.This notice was posted at the various polling places about 1 weekprior to the election which was held on September 2, 1942.No objec-tion to Nolan's inclusion among the eligible voters was raised by the'respondents prior to or at the time of the election.,The balloting was conducted at the various polling places, includingthe one where Nolan was scheduled to vote, and a "Certification onConduct of Election"- was made. for that polling place as well as for1This finding was also based upon the Ti ial Examiner's further finding that the voteof employee Thomas, whose vote was challenged on the ground that he was a supervisoron the date of the election, should be counted. In view of our finding as to Nolan, here-inafter set forth, it becomes unnecessary to rule upon the challenged ballot of Thomas. 158DECISIONS OF NATIONALLABOR RELATIONS' BOARDthe others.It was signed by an observer on behalf of the respondentsand the Regional Director. These certifications stated that the ballotring was fairly conducted; that all eligible voters were given an oppor-tunity to vote their ballots in secret; and that the ballot box was pro-tected in the interest of a fair and secret vote.On September 4, 1942, the ballots were counted and "certification ofcounting and tabulating of ballots" was executed by representativesof the respondents and the Regional Director. - The certification dis-closed that the total number of employees on the eligibility list was 73;that 63 ballots were cast; and that 32 were cast for the Union,,30against, the Union; and. 1 ballot was challenged.Thereafter, the re-spondents and the Union were notified by the Regional Director of-the results of the 'election.On September 9, 1942, the respondentsfiled, with the Regional Director, objections to any determination ofresults based upon the consent election on the ground hereinaboveindicated.With respect to Nolan, the respondents contended that hisname erroneously appeared on .the list of eligible voters previouslymade a part of the consent election agreement, and that he was im-properly permitted 'to vote because he was not an elriployee. of the re-spondents on the agreed eligibility date of July 31, 1942.At thehearing on objections held before the Regtollal Director on October27, 1942, the respondents' witnesses testified 2 that Nolan's name ap-peared on the eligibility list through an error of the respondents' officestaff,which compiled the list from a pay roll of August 15 instead ofJuly 31, and that Nolan was first employed by them on August 8.3OnNovember 24, 1942, the Regional Director issued his "Report on Con-sent Election" in which, after setting forth the facts hereinabove stated,he concluded that the respondents' observers at the election booth couldhave challenged Nolan's vote; that to permit a challenge at this latedate might open the door to post-election challenges, a procedure which.would not be conducive to orderly elections; and that, in any event,Nolan was clearly within the terms of the consent election agreement.He accordingly overruled the respondents' objection.'The factual question.of majority is bottomed upon a consent agree-ment which expressly provided that a determination of the RegionalDirector as to questions arising out of the conduct of the election, in-cluding questions arising out of eligibility of voters, shall be final andbinding on the parties. In overruling the respondents' objection, theRegional Director had before him and considered the following facts.The list 'of eligible voters attached to the agreement was prepared'The transcript of testimony taken before the Regional Director was, by stipulationof all of the parties,received in evidenceby the TrialExaminerwith thesame force andeffect as if the'witnessesweretestifying in the hearing before him.,$Documentaryevidencereceivedat the hearing,concerning which the record was notdeveloped, indicates that.Nolan was in respondents'employ as a trainee at least as earlyas August 1. CAPITIOL GREYHOUNDLINES159solely by the, respondents, was submitted by them at the time of thethe sole and exclusive list of eligible voters.Whether or not Nolanwas employed by the respondents on the agreed eligibility date of July31, was a fact peculiarly within the respondents' knowledge.Yet, notuntil the respondents were informed of the outcome of the electiondid they raise any objection to Nolan's'vote.Only 2 months after theelection, Graves, the respondents' vice president and general manager,who signed the agreement to which the eligibility list containingNolan'ss name was. attached, was.unab'le to state that he had no knowl-edge prior to the election that Nolan's name was erroneously placed onthe eligibility list 4The respondents offered no evidence to show that,Nolan voted for the Union.5Upon these facts, we find that the Regional Director's ruling wasneither arbitrary nor capricious.In the absence of such conduct, wefeel ourselves bound by the terms of the agreement providing for thefinality and binding effect of the Regional Director's determination tothe same extent as a court' is bound by an agreement to abide by anarbitrator's award.5To hold otherwise Would permit an employerdeliberately to ignore binding commitments embodied in a consentagreement; would open the door to subterfuges for hampering anddelaying a final determination of a bargaining representative; andwould tend to defeat, rather than to effectuate, the policies of the Act.We find that, in accordance with the agreement of the parties, allbus drivers employed by the respondents constitute a unit appropriatefor the purpose of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.We further find that on and at all timesafter September 4, 1942, the Union was the duly designated, repre-sentative of a majority of the employees in the aforesaid appropriateunit, and that by virtue of Section 9 (a) of the Act, the Union wason that date and at all times thereafter the exclusive representativeof all the employees in such unit for the purpose of collective bar-gaining with the respondents in respect to rates of pay, wages, hoursof employment, or other conditions of employment.We find that the respondents, on December 18, 1942, and at alltimes thereafter, have refused to bargain collectively with the UnionIGraves testifiedas follows :Q.When did you discover that it was the wrong list?A It was discovered in my office just around election time, I don't know beforeor after.5In political elections, illegal votes may not be taken from the majority candidateunless the challenger proves that they were cast for said candidate. 20 C. J , p. 182,Sec 224.e See, e. g.,RedCrossLine v. Atlantic FruitCo, 264 U. S. 109,121 ;James RtichardsonitSons v. W. E. Hedger Transp. Corporation,98 F. (2d) 55, 57 (C. C. A 2), certoriaridenied 305 U. S. 657; Williston on Contracts, Section 1929 A ; Restatement of the Lawof Contracts, Section 445, Comment (b), Section 550, Comment (a). 160DECISIONS OF NAT'IONAL,LAB,OR._REiLATIONS BOARDas the exclusive representative of their employees, and have therebyinterfered with, restrained, and coerced their employees in the exer-cise of the rights guaranteed in Section 7 of the Act.__THEREMEDYHaving found that the respondents have engaged in and are engaging in certain unfair labor practices, we shall order them to ceaseand desist therefrom and to take certain affirmative action designedto effectuate the policies of the Act.aHaving found that the respondents have refused to bargain col-lectively with the Union as the exclusive representative of their em-ployees in an appropriate unit, we shall order the respondents, uponrequest, to bargain collectively with the Union as such representativewith respect to -ages, hours of employment, or other conditions ofemployment.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Amalgamated Association of Street, Electric Railway & MotorCoach-Employees of America, Division 1299, A. F. of L., affiliatedwith the American Federation of Labor, is a labor organization, withinthe meaning of Section 2 (5) of the Act.2.The bus drivers employed by the respondents, Capitol Grey-,hound Lines and Capitol Greyhound Lines of Indiana, Inc., Cin-cinnati, Ohio, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.3.Amalgamated Association of Street, Electric Railway & MotorCoach Employees of America, Division 1299, A. F. of L., affiliatedwith the American Federation of Labor, was on September 4, 1942,and at all times thereafter has been, the exclusive representative ofall the employees in such unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with Amalgamated Associa-' tion of Street, Electric Railway & Motor Coach Employees of America,Division 1299, A. F. of L., affiliated with the American Federationof -Labor, as the exclusive representative of' their employees in anappropriate unit, the respondents have engaged in and are engagingin unfair labor practices, within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, the OAPITOL GREYHOUND LINES161respondents have engaged in and are engaging in unfair labor prac-tices within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard, hereby orders that the respondents, Capitol Greyhound Linesand Capitol Greyhound Lines of Indiana, Inc., Cincinnati, Ohio,their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated Associationof Street, Electric Railway & Motor Coach Employees of America,Division 1299, A. F. of L., affiliated with the American Federation ofLabor, as the exclusive representative of all bus drivers employed bythe respondents;(b)Engaging in any like or related acts or conduct interferingwith, restraining, or coercing their employees in the exercise of therights to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7of the Act.,2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with Amalgamated Associa-tion of Street, Electric Railway & Motor Coach Employees of America,Division 1299, A. F. of L., affiliated with the American Federation ofLabor, as the exclusive representative of the bus drivers employed bythem, with respect to rates of pay, hours of employment, and otherconditions of employment;(b)Post immediately in conspicuous places in their plants, andmaintain for a period of at least sixty (60) consecutive days from thedate of posting, notices to their employees stating : (1) that therespondents will not engage in the conduct from which they are orderedto cease and desist in paragraphs 1 (a) and (b) of this Order, and (2)that the respondents will take the affirmative action set-forth in para-graph 2 (a) of this Order;(c)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of the receipt of this Order, whatsteps the respondents have taken to comply herewith. 162DECISIONSOF NATIONALLABOR,RiELATIONS BOARDINTERMEDIATE REPORTMr. James A. Shaw,for the,Board.Mr. Thomas L. TallentireandMr. Wm. R. Meier,of Cincinnati, Ohio, for therespondent.Mr. O. David Zimrsng, by Mr. Hans J Lehmann,of Chicago, Ill., for theUnion.-STATEMENT OF THE CASEUpon an amended charge duly filed on January 6, 1943, by Amalgamated Asso-ciation of Street, Electric Railway & Motor Coach Employees of America, Divi-sion 1299, A. F. of L, herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Ninth Region (Cin-cinnati,Ohio), issued its complaint, dated January 7, 1943, against Capitol Grey-hound Lines and Capitol Greyhound Lines of Indiana, Inc., Cincinnati, Ohio, hereincalled the respondents, alleging that the respondents had engaged in and wereengagingin unfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (5) and Section 2 (6) and (7), of the National Labor RelationsAct, 49 Stat. 449, herein called the Act. 'Copies of the complaint accompanied bynotice of hearing thereon were duly served upon the respondents and the Union.With respect to the unfair labor practices the complaint, alleged in substancethat the respondents on November 28, 1042, and thereafter, refused to bargaincollectivelywith the Union as the exclusive representative of their employeeswithin an appropriate bargaining unit,1 although the Union represented a ma-jority of such employees, thereby interfering with, restraining, and coercing theiremployees in the exercise of the rights guaranteed in Section 7 of the Act.On January 18, 1943, the respondents filed their answer, in which they ad-mitted certain allegations of the complaint pertaining to their business, butdenied that thev had engaged in the alleged unfair labor practices.Pursuant to notice: a hearing was held at Cincinnati, Ohio, on January 27,1943, before'W. P Webb, the Trial Examiner duly designated by the Chief TrialExaminer.The Board, the respondents, and the Union were represented bycounsel and participated in the hearingFull opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the conclusion of the hearing counsel for the Board, the respondents, andthe Union'argued orally, on the record, before the Trial Examiner. On February 4,1943, counsel for the respondents filed a brief with the Trial Examiner.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE IIUSINESS OF TIIE RESPONDENTSCapitol Greyhound Lines is a Virginia Corporation.Capitol Greyhound Linesof Indiana, Inc, :is an Indiana corporation and is a snbsidiaiy of Capitol Grey-hound Lines.The respondents are engaged in the maintenance and operationof a motor bus transportation system, transporting for hire passengers, baggage,mail and express, through and within he States of Maryland, Virginia, WestVirginia, Ohio, Indiana, Illinois, Missouri, Kentucky, and the District of Columbia.The principal offices of the respondents are located in Cincinnati, Ohio.Through1The parties agreed in the consent election agreement that the appropriate unit shouldconsist of all the respondents' bus drivers CAPITOL GREYHOUND LINES ,163arrangements -for joint operating facilities with affiliated Greyhound-Lines andindependent bus lines, the respondents are part of a closely coordinated and inte-grated system of national transportation.The respondents admit, for the purrposes of the instant proceeding, that they are engaged in commerce within themeaning of the Act.II.THE ORGANIZATION INVOLVEDAmalgamated Association of Street, Electric Railway and Motor Coach Em-,ployees,of America, Division 1299, A F. of L, affiliated with the American Federa-tion of Labor, is a labor organization, admitting to membership employees ofthe respondent.IH. THEALLEGED UNFAIR LABORPRACTICESIThe complaint alleged, in substance, that the respondents, on November 28,1942, and at all times thereafter, refused to bargain collectively with the Unionas the duly authorized representative of the respondents' employees in an appro-priate unit._Prior to 1941 the bus drivers of the respondents were unorganized. In July 1941the Union began an organizational campaign among these employees, which re-sulted in a number of them joining the Union. Soon thereafter a local, known asDivision 1299, A. F. of L., was organ zed and chartered by Amalgamated Associa-tion of Street, Electric Railway & Motor Coach Employees of America, affiliatedwith the American Federation of Labor.On or about January 19, 1942, a meeting of representatives of the respondentsand the Union was held at the Netherlands-Plaza Hotel in Cincinnati, Ohio. TheUnion requested recognition as the sole bargaining representative of the respond-ents' bus drivers.The respondents refused the request and suggested that thematter be referred to the National Labor Relations Board, stating that if the Boardcertified the Union, the respondents would recognize it.The Union then fileda petition for investigation and certification under Section 9 (c) of the Act. Onor ab: ut February 12, 1942, another meeting of representatives of the respondentsand the Union was held in the Regional Office. The Union requested that itsmembership cards be checked with the respondents' pay roll in order to determinewhether or not the Union represented a majority of the bus drivers. The re-spoi:dent"s refused, and suggested that a consent election be held.The Uniondecli ied this offer and subsequently withdrew its petition.No further negotia-tions were had between the Union 'and the respondents until August 8, 1942, atwhich time the Union filed another petitionOn August 22 representatives of the. respondents and the Union entered intoan "Agreement for Consent Election," and pursuant thereto an election was con-ducted by the Regional Director on September 2, among the employees in anappropriate unit consisting of all the bus drivers of the respondents, which was'the unit adopted by the respondents and the Union in the consent election agree-ment, to'determine whether or not these employees desired to be represented 'bythe Union.The agreement was on the usual printed form which is used by theBoard for consent elections: The agreement stated,inter alia:An election by secret ballot shall be conducted under the direction and super-vis on of the Regional Director among all employees in the unit who wereemployed by the employer during the pay-roll period ending July 31, 1942,including employees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding employees who531047-43-vol 49-12 164DECISIONS OF NATIONAL LABOR RELATION'S BOARDhave since quit or been discharged for cause, to determine whether or- notthey desire to be represented by the Union for the purposes of collectivebargaining.It also contained the usual proviso found in the printed form of Consent ElectionAgreements "that the deteimination of the Regional Director shall be final andbinding upon any question (including questions as to the eligibility of voters)raised by either party hereto relating-in any manner to the election and notspecAlcaily covered by the agreement."The agreement further provided that the election should be held on September2,at places and times mentioned in a schedule attached to the agreement. Thisschedule provided for the voting to take place between certain hours, at Cin-cinnati, Ohio, Louisville, Kentucky, Flora, Illinois, St Louis, Missouri, Clarksburg,West Virginia, and Washington, D. CAttached to the agreement was a list ofemployees, which the parties agreed constituted "the sole and exclusive list ofeligible voters."The list was prepared by the respondents and contained thenames of 73 employees, among whom were Clyde O. Thomas, whose vote leaschallenged, and John E Nolan,' who voted at the election, but who was not anemployee of the respondents on July 31. The ballots of these two employees willbe discussed below.The Regional Director prepared the usual printed "Notice of Election," whichwas posted at the various voting places one week prior to the election.Thenotice stated that:Those eligible to vote are all bus drivers of the Company, who were employedby the Company during the pay-roll period ending July 31, 1942, includingthose who did not work during such pay-roll period because they were illor on vacation on in the active military service or training of the UnitedStates or temporarily laid off, but excluding those who have since quit orhave been discharged for cause.The notice was accompanied by a "voting schedule" which showed the namesof the employees who were eligible to vote and the places where they wereexpected to cast their respective ballots.However, any eligible voter couldcast his ballot at any one of the polling places that was most convenient.The balloting was duly conducted at the various places on September 2, anda "certification on conduct of election" was made for each polling place, andsigned by observers on behalf of the respondents and the Regional Director,except for Clarksburg,West Virginia.This certification was signed only bya representative of the Regional Director because the respondents had no ob-server at this point.These certifications stated that the balloting was fairlyconducted ; that all eligible voters were given an opportunity to vote their ballotsin secret; and that the ballot box was protected in the interest of a fair andsecret vote.The certifications were executed on the regular forms used by theBoard in such cases.On September 4 the ballots were counted and "certification of counting andtabulating of ballots" was executed by representatives of the respondents'andthe Regional Director, which discloses that the total on the eligibility list was73; that 63 ballots were cast; of which, 32 were for the Union and 30 againstthe Union, and one ballot was challenged. This report was accompanied bytally sheets signed by representatives of the respondents and the Union.Therespondents and the Union were notified by the Regional Director of the resultsof the election.'The list incorrectly showed his name as John D. Nolan.His correct name is' JohnE Nolan. 2CAPITOL GREY HOUND LINES165On September 9 the respondents filed "objections to the conduct of ballot inconsent, election" and-objected to any determination of results-based thereon,contending; (1) that no provision was made by the Regional Director for thevoting of four employees of the respondents then in active military service ofthe United States; naanely, Bruce R. Radcliff, Charles H Cole, William H Fite,and William E. Lynch; (2) that no provision was made for the voting of twoemployees who were ill at the time of the election; namely, Elwin E Hainesand William M: Fritz; (3) that Charles A. Smith and Burton Holcomb weredenied the opportunity to vote, because their duties prevented them from beingat a voting place on the day of the election; (4) that the vote of Clyde O.Thomas, whose name appeared on the list of eligible voters attached to theconsent election agreement, was improperly challenged, and that his vote shouldbe counted; and (5) that John E Nolan, whose name erroneously appeared onthe list of eligibles, was improperly permitted to vote, because he was not anemployee of the respondents during the pay-roll period of July 31, which wasthe eligibility date agreed upon in the consent election agreement; that hisname appeared on the eligibility list through error because he was first employedby the respondents on August 8, 1942, and in making up the eligibility list, therespondents' clerk inadvertently used the pay roll of August 15 instead of thepay roll for July 31, and that was the reason that Nolan's name appeared onthe eligibility list.Therefore Nolan's vote should not be counted.In October 27 a hearing was held in the Regional Office before the RegionalDirector in respect to the foregoing objections filed by the respondents.At thishearing the respondents reiterated their previous objections.Witnesses werecalledwho testified under oath, and certain documentary evidence was intro-duced. 'A transcript of the proceedings was made by a stenographer in theRegional Offiee, which was received in evidence at the instant hearing, togetherwith the exhibits called for therein.This evidence will be discussed below.-On November 24 the Regional Director issued his "Report on Consent Election,"as follows :REroaT IN CONSENT ELECTIONPursuant to the Agreement for Consent Election entered into by the partiesin the above-entitled case, an election was held on September 2, 1942'Theresults of the election were as follows :Total on eligibility list-----------------------------------73Total ballots cast--------------------------------------- 63Total ballots challenged---------------------------------1Total blank ballots--------------------------------------0Total void ballots---------------------------------------0Total valid votes counted--------------------------------62Votes cast for Amalgamated Association of Street, ElectricRailway & Motor Coach Employees of America, Div. 1299,-AFL-------------------------------------------------32Votes cast against Amalgamated Association of Street,Electric Railway & Motor Coach Employees of America,Div. 1299, AFL--------------------------------------- 30Seasonable objections to the conduct of the election were filed by the Com-pany.The objections divide themselves into four parts: (1) that certainvoters were prevented by illness or business exigencies from casting their bal-lots; (2) one voter wrongfully voted; (3) no arrangements were made. formilitary voters to cast their ballots; (4) the vote of one employee was wrong-fully challenged.The'objections will be treated seriatim k166DEICISIONS OF NATIONAL LABOR RELATIONS BOARD(1)The time and place of balloting were accepted and agreed,to by theRegional Director, the Union and the Company only' after a very carefulexamination of a schedule presented by the Company which showed that alleligible voters would,in the normal course of business,be allowed ampletime to vote.Sickness and the usual exigencies of business, in almost anyelection-industrial or political-prevent certain voters from going to thepolls.In political and industrial elections hardships may make it difficultfor particular voters to get to the polls.Yet elections are not set aside forthis reason, nor are run-offs permitted because of it. To permit such a groundfor protest would make the holding of elections ah impossible task.The rulesset up in this election followed normal Board procedure.The proof of thesuccess and democratic result of the election in the case at bar is amplyshown by the large percentage of voters actually casting their ballots.Con-trasted, for example, with the recently held political election, the percentageof eligible voters casting their ballots is plienomenally large.(2)The alleged wrongful voter was admittedly within the unit for whichthis election was held ; his name was submitted by the Company as an eligiblevoter ; his name was posted in all depots of the Company for all employeesto see. It is now claimed that he was not working for the Company at thetime of the eligibility date, though he is admittedly working there now andwas at the time of the election. The Company challengers at the electionboth could have challenged him, despite the previous claim of eligibility bythe Company when they submitted his ' name. To permit a challenge atthis late date would open the door to post-election challenge procedure, apractice not conducive to orderly and certain elections.Furthermore, itshould be noted that the Election Agreement provided (Paragraph VII)"Attached hereto and marked Annex B is a list which all parties agreeconstitutes the sole and exclusive list of eligible voters."The objected-toemployee was on such list and seems, therefore, clearly within the terms,of the election agreement.1_(3)The practice of the Board regarding military voters was strictlyfollowed in this caseItwould be presumptuous for the undersigned todiscuss a rule always followed by the Board which was designed to encourageand promote speedy elections so necessary in industrial relations(SeeInBe Wilson & Co., 37 NLRB 944,andIn Re Weigan Co., 44 NLRB No. 56.)In the case of the military, as in the case of the 1st and 2nd objections, therules were explained to the Company and to the Union by the undersigned,they were willingly agreed to, they were accepted without reservation bythe parties who constantly held Board elections and who knew that suchrules would be followedWere it not for the earnestness with which counselfor the Company now argues, it would be difficult to believe the protest weremade in good faith, for the Company concedes because of the election agree-ment which it signed that it cannot now protest on its own behalf. It claimsnow that it acts on behalf of those employees who were against the Union ;it claims that these persons should be protected by the Regional Directorapparently intimating that since he is not protecting them it will proceed todo so.The position the Company takes is laudable perhaps, but untenable.The Regional Director has no interest either for the Union or against, theUnion, nor does he care how employees vote.He cannot take the side ofthose who favor unionization, nor of those who oppose it.His interest isin the emplyees as a whole. The election was held according to fair termsagreed to by all.A large percentage of the employees voted. In the interestof both groups-those who favored the Union and, those who opposed it-in CAPITOL GREYHOUND LINES167the languageof the Supreme Court of the United States hemust assumethat "those who did not participate are presumed to assent to the expressedwill of the majority of those voting"(Virgrntan Railway Company v SystemFederation No. 40 et al., 300 U. S. 515.)(4) In view of the aforementioned views, it is unnecessary to rule uponthe- challenged ballot.The objection to the election having been overruled, the undersigned,therefore, pursuant to Section IX of the Agreement for Consent Election findsand determines that Amalgamated Association of Street, Electric Railway& Motor Coach Employees of America, Div. 1299, A. F. L., has been desig-nated and selected by a majority of the employees in the agreed unit as theexclusive bargaining representative of the employees within the unit.PHILIP G. PHILLIPS,Regional Director,National Labor Relations Board.Dated at'Cincinnati, Ohio this 24th day of November 1942.It will be noted from the above report of the Regional Directer that the objec-tions raised by the respondents were overruled, and the Regional Director foundthat the Union had been designated and selected by a majority of the employeesin the agreed unit as the exclusive bargaining representative of the employeeswithin such unitOn November 25 a representative of the Union notified the respondents thataccording to the decision of the Regional Director, the Union had been designatedand selected as the exclusive representative of a majority of the employees withinthe agreed unit, and the Union desired to arrange a meeting with the respondentsfor the purpose of negotiating an agreement on behalf of these employeesOnNovember 28 the respondents notified the Union that it had informed the RegionalDirector that it would file a "Petition for Review" of the Regional Director's"Report on Consent Election," with the National Labor Relations Board in Wash-ington, D. C., and until this matter had been determined, they were not in a positionto meet with the Union.On November 27 the respondents served on the Regional Director and theattorney for the Union a "Notice of Appeal," stating that the respondents wouldfilewith the National Labor Relations Board in Washington a "Petition forReview" of the Regional Director's "Report on Consent Election," dated November24.On the same day, the respondents filed a copy of their "Notice of Appeal"together with "Petition for Review" with the Board in Washington, requesting theBoard to set'aside the Regional Director's "Report on Consent Election" datedNovember 24, on the ground that: (1) the Regional Director had erred in over-ruling the respondents' objections to the conduct of ballot in consent election" ;and (2) that the Regional Director had erred in finding that the Union had beendesignated and selecteid by a majority of the employees in the agreed unit as theexclusive bargaining representative of such employees.On December 4 the Board, by the Director of Field Division, informed therespondents that:pursuant to the provisions of a consent election agreement, the parties do nothave the right to appeal the Regional Director's rulings onobjections to theBoard.On December 18 representatives of the Respondent, Union, and U. S. Concilia-tion Service of the Department of Labor met in the Cincinnati office of the Con- 168DECISION'SOF NATIONAL LABOR RELATIONSBOARDciliation Service.The representative of the Union testified that at that meetinghe requested the respondent to negotiate a contract with the Union and therespondent denied this requestThe Respondent admits that the question ofentering into negotiations with the Union was discussed at that time but deniesthat he was specifically requested by the-Union representative to negotiate anagreement with the Union. The undersigned credits the testimony-of the unionrepresentative,and finds that the Union requested and the respondenr refused tobargain at the meeting with the Federal ConciliatorConcluding findings in respect to the alleged refusalto bargain collectivelyAt the instant hearing, as well as at the hearing before the Regional Directoron October 27, 1942, the respondents contended in substance (1) that no arrange-ments were made by the Regional Director for the voting of four eligible employeeswho were in the armed forces of the United States at the time of the election;(2) that no provision was made for the voting of two eligible employees who wereillat the time of the election; (3) that two eligible employees were preventedfrom voting because of business exigencies ; (4) that one employee, John E. Nolan,was improperly permitted to vote; and (5) that the vote of one eligible employee,Clyde O. Thomas, was improperly challenged, and that his vote should be counted!The Board's counsel contends that since the parties agreed to be bound by'thefindings of the Regional Director under the terms of the Consent Election Agree:ment, his findings are conclusive and not subject to review in'the instant proceed-ings in the absence of a showing of bias or fraud.The facts here do not justify this conclusion. Since the Board has made noprior determination of these facts in the representation proceedings,it is under aduty to pass on the merits of the case in the instant proceedings.The Board isnot bound by the agreement of the parties, nor by the findings of the RegionalDirector.On the basis of these considerations, the undersigned finds that thefindings of the Regional Director in the representation proceedings are not bindingupon the Board in the instant case:-In respect to the eligible employees who were in the armed services of the UnitedStates at the time of the election, while it is true that the agreement for consentelection provided that such employees who were employedas bus drivers duringthe pay-roll period ending July 31, 1942', were eligible to vote in the election, theBoard has held that the prior practice of "mail balloting" by employees in theactive military service has been discontinued in view of administrative difficulties,resulting delays, issues raised concerning'conduct of elections and relatively small,returns ; and that the eligibility provisions in Directions of Elections would beconstrued to provide only that those employees who appeared in person at the pollswould be entitled to vote.'This ruling was later reaffirmed by theBoard onSeptember 22, 1942 6 In respect to these employees, the undersigned agrees withthe decision of the Regional Director, and finds that this contention of the respond-ents is without merit.-In respect to the next contention of the respondents that certain employees didnot vote on account of illness, the undersigned agrees with the findings of theRegional Director.The record discloses that the time and places of ballotingwere agreed upon by the parties and the usual printed notices of electioin were3-These contentions of the respondents will be discussedseriatim'Matter of Wilson & Co., Inc.andPackinghouse Workers OrganizingCommittee, LocalNo: 20, affiliated with the C I. 0.,37 N. L R B , 944Matter of Edwin L. TViegand CompanyandUnited Electrical,Radio & Machine Workersof Ametsea,affiliatedwith the C. I.0 , 44 N. L R. B. 56. CAFITIOL GREYHOUND LINES169posted, together with voting schedules showing all the places where ballotingwould take place, and the names of those eligible to vote, a week before the elec-tion occurred.The undersigned finds from the entire record in the case that theusual method was followed in conducting this election and there was no obliga-tion resting upon the Regional Director to investigate the physical condition of theeligible employees, and if any were ill, to make special arrangements for them tovote.To the contrary, the respondents were in the best position to know if anyof the employees were ill at the time of the election and were unable to attend thepolls.In which event, the matter could have been taken up with the RegionalDirector by the respondents at the time the election was held, which was not (lone.The undersigned finds that there is no merit in this contention of the respondents.With reference to the eligible employees who were prevented from votingon account of having to operate the respondents' busses, the undersigned agreeswith the findings of the Regional Director in this respect.As stated above,the time and places of balloting were agreed -upon after a careful examinationof the respondents' bus schedules, in order that as many of the drivers wouldbe permitted to"vote as possibleThe record shows that the two eligible em-ployees in question were operating their busses under the respondents' directiononthe day of the election, and their failure to be at a polling place on that daycannot be attributed to any dereliction of duty on the part of the Regional Diree-,tor.Itwas agreed that those eligible to vote could vote at any one of the sixpolling placesTherefore, the undersigned finds that there is no merit in thiscontention of the respondentsIn respect to the vote of John E. Nolan,' the record shows that he was firstemployed by the respondents on August 8, 1942. Therefore he was not an em-ployee of the respondents on July 31, 1942, which was the eligibility date agreedupon by the partiesThe record further shows that the respondents were re-quested to prepare an eligibility list to be attached to the "Agreement for ConsentElection", which was done.However, through an error of the respondents' officeforce, this list was made up from the pay roll of August 15 instead of the payroll for July 31, as agreed upon. Therefore, the name of John E Nolan appearedon the eligibility list through errorThe undersigned does not agree with thefindings of the Regional Director in respect to the vote of this employee. "TheAgreement for Consent Election" stated distinctly that an election would beconducted among all employees in the unit who were employed by the respondentduring the pay-period ending July 31, 1942The undersigned finds thatkthis provision of the agreement takes precedence over the erroneous eligibilitylistwhich was attached to the agreementEvidently this list-was not checkedby anyone with the pay roll of the respondents ending July 31, prior to the elec-tion, and it was-not initialed by the parties'Otherwise, the error of includingNolan's name in the list would have been discovered., Nolan's name appeared onthe voting schedule for Washington, D C., and it is to be presumed that theobservers at this polling place had only the voting schedule-and did not have acopy of the respondents' pay roll for July 31Otherwise, the error would havebeen discovered at the time that Nolan voted. It is also to be presumed thatwhen the Union and the respondents agreed on the eligibility date of July 31,itwas for the purpose of excluding from the balloting any bus drivers employed,'The-,Partiesentered an unconditional stipulationthat Nolan voted,on September 2,1942The recordindicatesthat partieshad no actual knowledgeas to whether Nolandid,vote, and that 'thestipulationwas enteredinto_upon the assumption that the questionas towhether Nolanvoted was immaterial.Itwas not contendedby any party thatNolan did not vote.Field DivisionInstructionNo. 2 (Rev) dated February 5, 1942,to the Field Staffad,,ises that such listsbe checkedand initialedby the parties 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsequent to that' date.The fact that Nolan's name appeared on the votingschedule and that-he was actually a-bus driver at the time of the election doesnot alone render him eligible to vote.Nolan was employed by the respondents on August 8, 1942, and the "Agreementfor'Conseut Election" was executed on August 22, 1942.Both the Union and therespondents knew that Nolan was a bus driver at the time of the execution of'the'consent election agreement, and if they had wanted him to vote in the election, asupplemental agreement to that effect could have been made. In the absence ofsuch an agreement, it is reasonable to suppose that neither the Union nor therespondents considered Nolan eligible to vote, or contemplated that he would votein the election.Nolan's name was erroneously placed upon the- eligibility listand he was wrongly permitted to vote ; however, these two wrongs do notmake a right.Therefore the undersigned finds that, the evidence sustains thecontention of the respondents that Nolan's vote should not be counted, and theundersigned finds that his ballot should be disregardedThere is nothing in therecord to show whether he voted for or against the Union eIn respect to the respondents' contention that the vote of Clyde 0 Thomasshould be counted, the Regional Director in his "Report' on Consent Election"stated that, in view of his findings in respect to the other contentions of therespondents, it was not necessary to rule upon the challenged ballot of Thomas.However, in view of the foregoing findings by the undersigned, it now becomenecessary to determine whether or not Thomas' vote should be countedTherecord discloses that the Field Examiner challenged Thomas' vote on the groundthat, subsequent to the date of the consent election agreement, the employmentstatus of Thomas had changed from a bus driver to a dispatcher with supervisoryduties, and therefore his vote should not be counted.According to the undeniedtestimony of Thomas at the hearing before the Regional Director on October 27,he was first employed by the respondents on November 30, 1930, as a bus driver,and was assigned to the route between Clarksburg, West Virginia and Washington,D. C ; that on July 31, 1942, he was still on that route ; that he was paid on a tripbasis ; a that on or about August 23, 1942, employee Sibila, stationed at Clarksburg,West Virginia, was inducted into the armed forces of the United States ; thatSibila's duties at Clarksburg were principally of a mechanical nature workingon busses, and acting as a dispatcher when necessary, as no regular dispatcherwas connected with that station; that he (Thomas) was instructed by thetrespondents to temporarily take over the duties of Sibila at Clarksburg untilanother employee could be assigned to this job; that he remained at Clarksburgfrom about August 23 to October I1; that employee Gilbert was assigned 'toClarksburg a short time after Sibila left ; and that as soon as Gilbert becamefamiliar with the work, he (Thomas) returned to his previous job as bus driveron the same route he had before. Thomas further testified, and the recordshows, that during the time he was temporarily employed at Clarksburg, he waspaid on the same basis and at the same rate that he had been paid prior toy beingassigned to Clarksburg.Thomas further testified at the hearing before theRegional Director that his principal duties while he was temporarily stationed atClarksburg were "working on busses from one end to the other. Change sparkplugs, sweep them out, gas them. Sometimes a rear end would come in, a head togo on, or something like that."From the entire record in the case, the under-signed finds that on July 31, 1942, Thomas was employed by the respondents8Nolan did not testify at the hearing before the Regional Director on October 27, 1942,nor at the instant hearing9 Thomas was paid $9.72 per trip between Clarksburg, West Virginia and Washington,or vice versaHe was. paid for 21 trips in July, 29 trips,in August, and 30 trips duringSeptember, 1942.All of these trips were at the rate of $9.72 a trip. CAPITOL GREYHOUND LINES171as a bus driver and he was within the appropriate linit, as agreed upon in the"Agreement for Consent Election" ; that at the time of the election on September2, 1942, he was employed temporarily at Clarksburg, `Vest Virginia, in a non-supervisory, capacity ; that while on this duty he was paid on the same basisthat he had been paid while driving a bus ; that on October 11, he was transferredfrom Clarksburg back to his original job as bus driver, on the same route and atthe same wages per trip that he had previously been paid.There is nothing in the consent'election agreement which would have precludedThomas from voting, even though his duties, at the time of the election, were ofa supervisory natureThe consent election agreement definitely fixed the dateof eligibility as of July 31, 1942, and it made no provision for disqualifying anyeligible voter in the event that his employment status underwent a change priorto the election, except in the case of resignation or discharge-for cause.The undersigned further, finds from the evidence that Thomas voted in theelection of September 2. and that his ballot should be counted, as he was withinthe appropriate unit and was eligible to vote in accordance with the "Agreementfor' Consent Election"The undersigned further finds, upon inspecting the chal-lenged ballot of Thomas, that he voted against the Union.In accordance with the above, the undersigned finds that the ballot of John E.Nolan should not be counted, and that the ballot of Clyde "O. Thomas should becounted as against the Union, which would make the result of the election showthat a total of 32 ballots were cast one of which (Nolan's) is in doubt as to whetherhe voted foror againstthe Union If Nolan voted for the Union, the resultwould be 31 ballots for the Union and 31 against the Union. If he voted againstthe Union, the result would be 32 ballots for and 30 against the Union. In viewof the doubt, in respect to Nolan's vote, the undersignedis unable to find fromthe record that the Union, as a result of the consent election held on September 2,1942, represented a majority of the employees in the unit agreed upon by theparties, as alleged in the complaint.-Having found that the evidence does not sustain the allegations of the com-plaint that the Union represented a majority of the employees in an appropriateunit, the undersigned finds that the respondents have not engaged in the allegedunfair labor practicesTherefore, the undersigned will recommend that thecomplaint be dismissed in its entirety.10'CONCLUSIONS OF LAW1.The operations,of the respondents,Capitol Greyhound Lines,and CapitolGreyhound Lines of Indiana,Inc., constitute a continuing flow of trade,trafficand commerce among the several States of the United States,within the mean-ing of Section 2 (6) of the Act.2Amalgamated Association of Street,Electric Railway & Motor Coach Em-ployees of America, Division 1299, A. F. of L, affiliated with the American Fed-eration of Labor, is a labor organization within the meaning of Section 2 (5)of the Act.-3.The respondents have not engaged in unfair labor practices,within the mean-ing of Section 8(1) and (5) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact, conclusions of law, and theentire record in the case, the undersigned hereby recommends that the complaint10The burden of proving that the Union represented a majority of the employees inthe appropriate unit, as 'a result of the election on September 2, 1942, rested upon theBoardNo evidence of a majority, based upon any other ground, was introduced by theBoard. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst the respondents, Capitol Greyhound Lines and Capitol Greyhound Linesof Indiana, Inc., Cincinnati, Ohio, be dismissed in its entirety.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party. may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations, file with the Board, Shoreham Building, Washing-ton,D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof.As-further provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.W. P. WEneTrial Examiner.Dated February 18, 1943.